Exhibit 10.2

Amended and Restated

Global Crossing Limited

Key Management Protection Plan

The Amended and Restated Global Crossing Limited Key Management Protection Plan
dated December 10, 2005 (the “Existing Plan”) is hereby amended and restated in
its entirety as provided below.

This Amended and Restated Key Management Protection Plan is intended to assist
Global Crossing Limited or its successor (“Company”) to retain key executives by
mitigating their concerns about financial hardship in the event of their
involuntary termination without regard to their performance.

1. Term of Plan. The Existing Plan shall remain in effect until the Amendment
Date at which time it shall be amended and restated as provided herein.

2. Eligible Executives. This Plan shall apply to the key executives set forth on
Schedule 1 and any additional executives designated in writing by the Board of
Directors of the Company. In the event an executive is covered by or eligible
for coverage under an individual employment or severance contract or other
severance plan or policy, the severance benefits under this Plan shall be offset
by or otherwise reduced so as to eliminate any duplication of severance
benefits. As a further clarification and not by way of limitation, executives
who are covered by an employment contract or employed at an international
business unit shall participate in this Plan only insofar as the benefits
received under an employment contract or a non-U.S. severance program are in the
aggregate less than the benefits provided for under this Plan. In such case,
benefits received shall be limited to the greater of benefits under this Plan or
those received under the applicable employment contract or non-U.S. severance
program.

3. Definitions. For purposes of this Plan, the following definitions shall
apply:

“Amendment Date” shall mean April 9, 2011.

“Base Salary” shall mean the higher of a participant’s annual base salary on
either the Amendment Date or the Termination Date.

“Bonus” shall mean, with respect to any participant, such participant’s target
annual bonus for any plan period as specified on Schedule 3 hereto (or, if
applicable, any increase to such percentage that may be approved by the
Company’s Board of Directors from time to time).

“Cause” (a) shall have the meaning ascribed to such term under an eligible
executive’s employment agreement with the Company, or (b) if there is no such
agreement, shall mean the termination of such participant’s employment due to:



--------------------------------------------------------------------------------

(i) gross neglect (other than any such failure resulting from incapacity due to
physical or mental illness) of the participant’s duties with the Employer which
are reasonable and commensurate with the participant’s position and such neglect
continues more than 30 days after a written notice of non-performance is
provided to or a written demand for substantial performance is made upon the
participant by the Board of Directors;

(ii) the willful engaging by a participant in any misconduct which is
demonstrably injurious to the Company or any Employer or results in a suspension
or other sanction by any governmental or other regulatory entity;

(iii) a material violation by the participant of any written policies of the
Company or any Employer with regards to performance, conduct on the job or
integrity (as such policies are in effect on the Amendment Date), which
violation is reasonably determined to justify a termination of employment for
Cause; or

(iv) the conviction of a felony or plea of no contest to a felony.

No action taken or omission by an executive under a reasonable, good faith
belief that such action or omission was in the best interests of the Company and
did not result in any material pecuniary benefit to the executive shall
constitute willful misconduct for purposes of the definition of Cause.

Notwithstanding anything herein to the contrary, for eligible executives for
whom the definition of Cause is set forth in an employment agreement, no
termination for Cause under the Plan will be effective unless it also satisfies
the applicable Cause termination procedural protections under such executive’s
employment agreement (i.e., notice requirements and due process rights).

“COBRA” shall mean the Part 6 of Title I of ERISA.

“Disability” shall mean the participant’s absence from the full-time performance
of the participant’s duties (as they existed immediately prior to such absence)
for a period of time longer than one hundred eighty (180) days within a three
hundred sixty-five (365)-day rolling calendar, when the participant is disabled
as a result of incapacity due to physical or mental illness or serious injury.

“Employer” shall mean the Company, or any parent, subsidiary, or affiliate of
the Company (as defined pursuant to sections 414(b) or 414(c) of the Internal
Revenue Code, as amended) or successor thereto, for which a participant performs
services or is employed thereby, as applicable to each participant.

 

2



--------------------------------------------------------------------------------

“Good Reason” (a) shall have the meaning ascribed to such term under an eligible
executive’s employment agreement with the Company, or (b) if there is no such
agreement, shall mean the occurrence of any of the following events or
conditions which is not done with the participant’s written consent and is not
cured within thirty (30) days after the Company receives written notice from the
participant setting forth in reasonable detail the basis for the participant’s
claim of Good Reason:

(i) any material reduction in the participant’s Base Salary, other than any
reduction made pursuant to and consistent with a broad-based reduction
applicable to all similarly situated executives; or

(ii) any material diminution in the participant’s duties or responsibilities, as
modified with the participant’s consent.

Notwithstanding the foregoing, Good Reason shall not occur unless the
participant provides the written notice described above within 90 days of the
initial existence of the Good Reason event or condition, and the participant
terminates employment within one year of the initial existence of the Good
Reason event or condition.

“Retirement” shall mean a termination of employment by the participant pursuant
to late, normal or early retirement under a pension plan sponsored by the
Company, as defined in such plan.

“Severance Period” shall mean the number of months a participant is entitled to
receive severance payments pursuant to Schedule 2 of this Plan.

“Termination Date” shall mean with respect to any participant the earliest to
occur of the date of the participant’s death or the date the participant
separates from service within the meaning of Section 409A of the Internal
Revenue Code.

4. Benefits Upon Termination. Subject to the limitations set forth in succeeding
paragraphs, a participant whose employment with the Company and all Employers
terminates for any reason (excluding any termination for Cause or by reason of
the participant’s death or Disability, or the participant’s resignation other
than for Good Reason) shall be entitled to the following benefits:

(a) Severance. The participant shall receive a cash severance payment, payable
in a lump sum, in an amount equal to the “applicable earnings” multiplied by the
“severance multiplier,” each as set forth in Schedule 2 attached hereto. The
lump sum severance payment shall be paid as soon as administratively practicable
following the termination of employment, and in no event shall be paid later
than 60 days following termination of employment.

(b) Additional Payments. In addition to the severance payment in (a) above, a
participant shall receive payments, which shall be paid in accordance with the

 

3



--------------------------------------------------------------------------------

normal payroll practices of the Company not later than 60 days following
termination of employment, equal to the following:

(i) any accrued but unpaid Base Salary through the Termination Date, and any
unpaid bonus attributable to the year prior to the Termination Date under the
annual incentive plan which had not been paid as of the Termination Date;

(ii) a pro rata portion, if any, of the annual bonus at the target level that
would be payable pursuant to the annual incentive plan in which the participant
participates (calculated through the Termination Date); and

(iii) an amount, if any, equal to any accrued paid time off in full satisfaction
of the participant’s rights thereto.

(c) Welfare Benefits. The Company and the participant shall continue to make
such contributions as were required to be paid by the Company and the
participant immediately prior to the Termination Date for, and the participant
and the participant’s eligible dependents shall continue to receive medical,
dental, vision and life insurance coverage on the same basis as in effect prior
to the Amendment Date or the participant’s Termination Date, whichever is deemed
to provide for more substantial benefits, for a period equal to the number of
months constituting the Severance Period; provided that if continued insurance
coverage is not possible or would, in the Company’s reasonable judgment, have
adverse consequences due to the provisions of the underlying insurance policies
or applicable law, then, in lieu of providing any such continued coverage, the
Company may pay to the participant, on a basis no less frequent than monthly, an
amount of cash equal to the contributions the Company would have been required
to make on the participant’s behalf had the participant remained an employee of
the Employer during the Severance Period. After the Severance Period, the
participant and/or his eligible dependents may continue to be covered under the
plans of the Employer providing such benefits at the participant’s expense at
the applicable COBRA rate for the applicable COBRA period; provided, however, in
the event that the participant commences comparable benefit coverage with a
subsequent employer during the Severance Period, such Employer benefit coverage
shall cease. If a participant is not eligible to receive medical, dental, vision
or life insurance coverage through his or her Employer immediately preceding the
Termination Date, this paragraph shall not be construed as giving the
participant any right to receive these benefits.

(d) Outplacement. The Company shall offer the participant outplacement services
at an outplacement provider selected by the Company. The cost of such services
shall not exceed 30% of the participant’s Base Salary. The Company-paid
outplacement services will not continue beyond the end of the Severance Period.
Generally, the Company will pay the outplacement provider directly for
Company-approved outplacement services, but in no event will the Company
reimburse a participant for Company-approved outplacement services after the
90th day following the end of the Severance Period.

 

4



--------------------------------------------------------------------------------

(e) Withholding. Payments and benefits provided pursuant to this Section 4 shall
be subject to any applicable payroll and other taxes required to be withheld.

(f) No Mitigation. The participant shall not be required to mitigate the amount
of any payment provided for in this Plan by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the participant in any subsequent
employment, other than as set forth in Section 4(c).

(g) Offset for Other Severance. In the event that the participant is eligible
for severance under any other plan or agreement of the Company or any Employer,
then any cash severance amounts payable pursuant to this Plan shall be reduced
by the amount of any cash severance payments payable under such other plan or
agreement. Additionally, any award or settlement received in any successful
claim against the Company shall be offset by severance payments received under
this Plan.

(h) Requirement for Release. By accepting any payment or benefit provided under
this Plan, each participant shall be deemed to have released and discharged
Employer, its subsidiaries, affiliates and shareholders and their successors and
assigns, as well as all officers, directors, agents and employees of all of the
foregoing (collectively, “Releasees”), from any and all claims and liabilities
of any kind or nature whatsoever, which such participant or such participant’s
agents, executors, heirs, or assigns may have at the time of and after giving
effect to such participant’s termination of employment, whether known or
unknown. This release includes, but is not limited to, the following: any action
or cause of action asserted or which could have been asserted under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, all state statutes related to discrimination, the Employee
Retirement Income Security Act or the Americans With Disabilities Act; claims
for wrongful discharge, unjust dismissal, or constructive discharge; claims for
breach of any alleged oral, written or implied contract of employment; claims
for salary or severance payments not provided by this Plan; claims for benefits
(other than a claim that Employer or Employer’s pension or other retirement plan
has failed to pay the benefits indicated in any benefit projection or benefit
statement given to such participant nearest in time to the effective date of his
or her termination, provided that the participant shall not be entitled to
receive a benefit not otherwise provided by such pension or other retirement
plan); claims for attorney’s fees; and any other claims under any federal, state
or local statute, law, rule or regulation related to employment or benefit
matters. Without limiting the effectiveness of the foregoing, each participant’s
right to receive any payment or benefit under this Plan is conditioned on such
participant executing any instrument reasonably requested by Employer to carry
out the intent and purpose of this Section 4(h).

 

5



--------------------------------------------------------------------------------

5. Limitations on Benefits.

(a) No benefits shall be paid to a participant who voluntarily terminates
employment without Good Reason or whose employment terminates because of his or
her death or Disability.

(b) No benefits shall be paid to a participant whose employment is terminated
for Cause.

(c) A participant will not receive benefits under this Plan in the event that
the business unit for which the participant provides services is sold, spun-off,
merged or otherwise disposed to a third party, if the participant is offered
employment by the successor entity in a similar position; provided, however,
nothing in this subparagraph shall be deemed to limit the participant’s ability
to invoke Good Reason with respect to the employment opportunity offered through
the successor entity.

(d) No benefits shall be paid to a participant whose employment terminates by
reason of Retirement.

6. Amendment and Termination. This Plan may be amended or terminated by the
Company in its sole discretion; provided, however, that no amendment to or
termination of this Plan during the period commencing on the Amendment Date and
ending on December 31, 2012 shall apply to any then current participant without
such participant’s prior written consent.

7. Non-exclusivity of Rights. Nothing in this Plan shall prevent or limit the
participant’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company, its parent,
subsidiaries, affiliates and successors thereto, and for which the participant
may qualify, nor shall anything herein limit or reduce such rights as the
Participant may have under any agreements with the Company or any of the
foregoing related entities (although any such severance benefits reduce the
severance payable under this Plan). Amounts which are vested benefits or which
the participant is otherwise entitled to receive under any plan or program of
the Company or any of the foregoing related entities shall be payable in
accordance with such plan or program, except as explicitly modified by this
Plan.

8. Governing Law. This Plan shall be governed by and construed and enforced in
accordance with the laws of the State of New York without giving effect to the
conflict of law principles thereof. Any controversy or claim arising out of or
relating to this Plan shall be settled in accordance with the Rules of the
American Arbitration Association, and judgment upon the award may be entered in
any court having jurisdiction thereof.

9. Successors and Assigns. This Plan shall be binding upon and shall inure to
the benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign to expressly assume and agree to maintain this
Plan and

 

6



--------------------------------------------------------------------------------

to perform under this Plan to the same extent that the Company would be required
to perform under the Plan if no such succession or assignment had taken place;
provided that this Plan shall be binding upon any such successor or assign
regardless of any such express assumption. The term “Company” as used herein
shall include such successors and assigns. The terms “successors and assigns” as
used herein shall mean a corporation or other entity acquiring all of the stock
or all or substantially all the assets and business of the Company whether by
operation of law or otherwise.

10. Severability. The provisions of this Plan shall be deemed severable, and the
invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of the other provisions hereof.

11. Claims for Benefits. All claims for benefits under this Plan must be
submitted to the Employee Benefits Committee of the Company within 60 days
following termination of employment. In the event a claim for benefits is
denied, the Employee Benefits Committee will provide the executive with a
written notice stating the specific reason or reasons for denial, including
specific provisions of the Plan relied upon. The notice will also explain what
is necessary to perfect the claim, if possible, and inform the executive that
the denial may be appealed. Such denial may be appealed by written request to
the Employee Benefits Committee within a reasonable time. Within 60 days of
receiving a request for review of a denied claim, the Employee Benefits
Committee shall provide a written decision to the executive.

12. Plan Administration. The Plan is administered by the Employee Benefits
Committee of the Company, which shall have the sole discretion to determine
eligibility for benefits and to interpret the Plan and shall possess all powers
necessary to administer the Plan. The Employee Benefits Committee may designate
in writing one or more of the Employer’s executives or one or more other persons
to carry out its duties under this Plan. The Employee Benefits Committee is the
Named Fiduciary and Plan Administrator as these terms are used in the Employee
Retirement Income Security Act of 1974 (“ERISA”).

13. Miscellaneous Information.

 

Plan Sponsor:   

Global Crossing Limited

200 Park Avenue, Suite 300

Florham Park, NJ 07932

Sponsor’s Employer

Identification Number:

   98-0189783

Plan Administrator and

Agent for Service of Legal

Process:

  

Employee Benefits Committee

Global Crossing Limited

200 Park Avenue, Suite 300

Florham Park, NJ 07932

 

7



--------------------------------------------------------------------------------

   (973) 937-0349 Plan Number:    503

14. Statement of Participant Rights. As a participant in the Plan, you are
entitled to certain rights and protections under ERISA. These rights and
protections have been summarized in government regulations, which require that
we inform you of them in the following statement:

Receive Information About Your Plan and Benefits

ERISA provides that all Plan participants shall be entitled to:

Examine, without charge, at the plan administrator’s office and at other
specified locations, such as worksites, all Plan documents, including insurance
contracts, and a copy of the latest annual report (Form 5500 Series) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration.

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500), if any. The plan administrator may make
a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report. The plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the executive benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your Employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the

 

8



--------------------------------------------------------------------------------

Plan and do not receive them within thirty (30) days, you may file suit in a
federal court. In such a case, the court may require the Plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about this Plan, you should contact the plan
administrator. If you have any questions under this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, listed in your telephone directory or the
Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Pension and Welfare Benefits Administration.

This Amended and Restated Global Grossing Limited Key Management Protection Plan
is hereby executed in Florham Park, New Jersey as of the ninth day of April,
2011, pursuant to authority granted on such date by the Global Crossing Limited
Board of Directors.

 

GLOBAL CROSSING LIMITED /s/ Laurinda Y. Pang By: Laurinda Y. Pang Senior Vice
President of Human Resources

 

9



--------------------------------------------------------------------------------

Global Crossing Limited

Key Management Protection Plan

Schedule 1: Eligible Executives

Listed below, by participation level, are the executives eligible to participate
in the Plan.

 

Participation Level

  

Executive

Tier I

  

Tier II

  



--------------------------------------------------------------------------------

Global Crossing Limited Key

Management Protection Plan

Schedule 2: Severance Formula

A participant’s benefit under Section 4(a) of the Plan shall be determined by
determining the participant’s “applicable earnings” multiplied by the severance
multiplier in accordance with the following.

 

Participation

Level

  

Applicable

Earnings

  

Severance

Multiplier

  

Severance

Period

Tier I

   Base Salary and Bonus    2    24 Months

Tier II

   Base Salary and Bonus    1    12 Months



--------------------------------------------------------------------------------

Global Crossing Limited

Key Management Protection Plan

Schedule 3: Target Annual Bonus as Percentage of Base Salary

 

Level

 

Target Bonus %

10

  65%

  9

  55%

  8

  45%

  7

  40%